Citation Nr: 0122504	
Decision Date: 09/14/01    Archive Date: 09/19/01

DOCKET NO.  00-04 237A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to July 1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota, which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2. In an unappealed January 1997 rating decision, the RO 
denied the veteran's claim for service connection for PTSD.

3.  Evidence submitted subsequent to the January 1997 RO 
decision bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
PTSD.

4.  Evidence of record does not verify the veteran's alleged 
stressor.


CONCLUSIONS OF LAW

1.  The January 1997 rating decision that denied reopening a 
claim for service connection for PTSD is final. 38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(2000).

2.  The evidence received subsequent to the RO's January 1997 
denial is new and material, and the requirements to reopen 
the claim of entitlement to service connection for PTSD have 
been met. 38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.156(a), 20.1105 (2000).

 3.  The veteran's claim for entitlement to service 
connection for PTSD is denied. 38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.102, 3.303, 3.304 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises from the veteran's claim of entitlement to 
service connection for PTSD.  Essentially, the veteran 
maintains that he has nightmares, intruding memories, and 
depression as a result of the death of a friend during 
service in Vietnam.   

Service connection for PTSD was denied by a January 1997 
rating decision.  The veteran was notified of that decision 
and his appellate rights by VA letter dated in February 1997.  
The veteran did not initiate a timely appeal as to that 
decision and it became final. See 38 U.S.C.A. § 7105(a)(c).

The Board must first examine whether the evidence warrants 
reopening the claim.  This is significant because the 
preliminary question of whether a previously denied claim 
should be reopened, is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996). 

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2000).  When a 
veteran seeks to reopen a final decision, the first inquiry 
is whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  
Under 38 C.F.R. § 3.156(a), new and material evidence is 
defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999), but see The Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(eliminates the concept of a well-grounded claim).

The basis for the denial of service connection for PTSD in 
the January 1997 rating decision, was that there was no 
evidence submitted showing a confirmed diagnosis of PTSD and 
that the evidence of record failed to verify the veteran's 
reported stressor.  The only evidence present at the time of 
the January 1997 rating decision was service medical records, 
which were negative for treatment for a psychiatric 
condition, and a November 1996 VA examination, which did not 
diagnosis the veteran with PTSD.

Additional pertinent evidence has been associated with the 
claims file since the RO's January 1997 denial.  This 
evidence includes: (1) a November 1998 mental health and 
behavioral assessment screening form completed by the 
veteran; (2) the veteran's January 1999 letter; (3) VA 
outpatient treatment records dated between April 1998 and 
April 1999; (4) VA hospitalization records from April 1999; 
(5) VA outpatient treatment records dated between April 1999 
and July 1999; (6) Service Company records of the 7th 
Engineer Battalion, 1st Marine Division, received in August 
1999; (7) a letter received from the Department of the Navy, 
Headquarters of the United States Marine Corps, Personnel 
Management Support Branch, dated August 1999; (8) a medical 
opinion dated July 1999; (9) a letter from the Department of 
the Navy, Marine Corps Historical Center and attached company 
chronologies, dated August 1999; (10) a statement from the 
veteran dated February 2000; (11) VA hospitalization records 
for June 1999 to September 1999; and (12) a letter from 
USASCRUR dated in June 2000.

The evidence associated with the veteran's claims file 
subsequent to the January 1997 decision is new and material.  
VA outpatient treatment and hospitalization records contain 
diagnoses of PTSD, as does a medical opinion dated in July 
1999.  Further, the record contains letters from USASCRUR and 
the Unites States Marine Corps, which confirm that the 
veteran's alleged in-service stressor could not be verified.  
As such, there is a basis to reopen the veteran's claim for 
service connection for PTSD. 

The newly submitted evidence supports the veteran's 
contention that he has PTSD and attempts to confirm the 
veteran's alleged in-service stressors have been completed.  
The "new" evidence was not previously of record, and is 
neither cumulative nor redundant of evidence in the file at 
the time of the January 1997 final denial.  Therefore, the 
new evidence of record is material, in that it relates to the 
matter on appeal, and thus, so significant that it must be 
considered in order to fairly decide the merits of the claim. 
See 38 C.F.R. § 3.156(a).  Accordingly, the veteran's claim 
for entitlement to service connection for PTSD, is reopened.

The next step is to determine whether the duty to assist has 
been satisfied.  Effective November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000). See also 66 Fed. 
Reg. 45, 630 (Aug. 29, 2001)(to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)). This law sets 
forth requirements for assisting a claimant in developing the 
facts pertinent to his or her claim.  While this law was 
enacted during the pendency of this appeal, and thus, has not 
been considered by the RO, there is no prejudice to the 
veteran in proceeding with this appeal. See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (when the Board addresses a 
matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the veteran).  In that regard, the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim, and the RO made satisfactory efforts 
to ensure that all relevant evidence had been associated with 
the claims file.  Moreover, the claims file appears to 
contain all relevant VA medical records and service medical 
records.  The veteran was also afforded a VA examination.  In 
addition, attempts were made to verify the veterans alleged 
stressor through the United States Armed Services Center for 
Research of Unit Records (USASCRUR) and the Marine Corps 
Historical Center.  There is no indication in the file that 
there are any additional relevant records that have not yet 
been associated with the claims file.  As such, there is no 
reasonable possibility that further development would aid the 
veteran in substantiating facts pertinent to his claim.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in line of duty or for aggravation of a 
preexisting injury in the active military, naval, or air 
service, during a period of war.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  When a veteran seeks service connection 
for a disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. 38 C.F.R. § 
3.304(f).

Prior to June 18, 1999, the old requirements for service 
connection for PTSD were: medical evidence establishing a 
clear diagnosis of the condition; credible supporting 
evidence that the claimed stressor actually occurred; and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor. 38 C.F.R. 
§ 3.304(f) (1998).  The prior regulation provided that, if 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to this 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  The prior regulation also provided that, if the 
claimed in-service stressor was related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded a combat citation, such as the 
Purple Heart Medal, Combat Infantryman Badge, or similar 
combat citation, was accepted, in the absence of evidence to 
the contrary, as conclusive evidence of the claimed in- 
service stressor.  Id. 

Generally, when a law or regulation changes while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary. Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The substance of 
the previous 38 C.F.R. § 3.304(f) has not been significantly 
altered.  Under the new regulation, the three requirements 
remain essentially unchanged.  It still requires medical 
evidence of a current diagnosis, a medical link between 
current symptoms and an in-service stressor, and credible 
supporting evidence that the claimed in-service stressor 
occurred. See 38 C.F.R. § 3.304(f) (2000).  Therefore, 
because the general requirements of the regulation have not 
been substantively changed, it is determined that the veteran 
was not prejudiced by not being notified of the change in the 
regulation. See Bernard v. Brown, 4 Vet. App. 384 (1993).

With regard to the instant appeal, the pertinent facts 
follow.  Service medical records do not show treatment for a 
psychiatric condition. The veteran's DD-214 shows that the 
veteran served in Vietnam from December 1969 to June 1970. In 
an October 1996 statement, the veteran claimed that he 
suffered from PTSD as a result of witnessing the death of a 
friend, "Willie Valiant," whose dump truck hit a land mine 
while returning from a run and from returning a smoking 
jacket the veteran had requested.

A November 1996 VA examination performed at the Minneapolis 
VAMC found that the veteran had never required psychiatric 
treatment in the past. The veteran was not diagnosed with 
PTSD.

Progress notes from the VAMC in St. Cloud, dated between 
November 1998 and January 1998, show that the veteran 
reported symptoms consistent with PTSD. They do not contain a 
diagnosis of PTSD.
 
In a February 1998 statement, the veteran indicates that 
though his friend Willie Valiant was killed by a land mine, 
he didn't see the actual event, but later saw the truck.

A May 1998 VA examination  performed at the Minneapolis VAMC, 
found that the veteran reported symptoms consistent with 
PTSD.  A provisional diagnosis of PTSD was made until such 
time as the veteran's stressor could be verified.

In November 1998, the veteran completed a Mental Health and 
Behavioral Assessment Screening.  When asked if he had any 
needs or problems associated with this military experience, 
the veteran answered 'no'.  

A letter received from the veteran in January 1999, states 
that his friend Willie Valiant may have been in the Army and 
not the Marine Corps as he first thought.

VA outpatient treatment records dated between April 1998 and 
April 1999, diagnosis the veteran with a history of PTSD.  VA 
Hospitalization records for April 1999, show that the veteran 
admitted himself for suicidal ideation. He was diagnosed with 
PTSD.

VA outpatient treatment records dated between April 1999 and 
July 1999, show that the veteran continued to experience 
symptoms consistent with PTSD.  Records indicate that the 
veteran attended group discussions with the PTSD Symptom 
Management and Support Group.  The records contain diagnoses 
of PTSD.  In July 1999, he was shown to have moderate 
improvement of his PTSD

An August 1999 letter from the RO was sent to the United 
States Marine Corps (USMC) headquarters in attempt to verify 
the veteran's stressor. Personnel records and the veteran's 
stressor statement were attached.  A letter dated August 1999 
from the USMC indicates that a search of the unit diaries of 
the Service Company, 7th Engineer Battalion from December 
1969 to March 1970 did not show that a Willie Valiant was 
killed in action.  A September 1999 letter from the Marine 
Corps Historical Center, indicates that they do not have a 
casualty card on file for an individual named Willie Valiant 
Command chronologies attached also did not show that a Willie 
Valiant was killed in action.

Service Company records of the 7th Engineer Battalion, 1st 
Marine Division, received in August 1999 do not list a Willie 
Valiant as having been killed in action.
An April 2000 letter from the RO to the USACRUR, requests 
that the veteran's stressor be verified.  The name and branch 
of the individual killed was given, as well as the date 
veteran claimed that the incident occurred.  In their June 
2000 response, the USACRUR informed the RO that they were 
unable to locate casualty data concerning the death of Willie 
Valiant

A medical opinion from a VA physician, DR. K. K., dated July 
1999, shows a diagnosis of PTSD, among other unrelated 
diagnoses.  VA hospitalization records from June 1999 to 
September 1999, show that the veteran was admitted to the 
Extended Mental Health Rehabilitation Program, PTSD track.  
The veteran requested the admission to learn anger management 
skills and how to cope with nightmares.  A diagnosis of PTSD 
was shown along Axis I.

In the instant case, while it is noted that the evidence of 
record contains diagnoses of PTSD, the Board is not required 
to accept doctor's opinions that are based upon the 
appellant's recitation of medical history. See Godfrey 
v.Brown, 8 Vet. App. 113, 121 (1995).  Further, medical 
history recorded by the appellant of the examiner, is not 
competent medical evidence of a diagnosis. See Espiritu v. 
Derwinski, 2 Vet. App. 494, 494 (1992); LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  Even if the Board were to concede 
a diagnosis of PTSD, the veteran's in-service stressor has 
not been verified.

In this regard, letters from the USACRUR and the USMC 
indicate that a check of their records does not list a Willie 
Valiant as having been killed in action during the time the 
veteran was in Vietnam.  The veteran was specific as to the 
incident and the name of the individual.  This was the only 
alleged stressor of record.  As the stressor has not been 
verified, a link has not been established between the 
veteran's current symptoms and an in-service stressor. 
38 C.F.R. § 3.304(f)

Therefore, since the veteran's in-service stressor cannot be 
verified, the preponderance of the evidence is against his 
claim for service connection for PTSD.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2098-2099 (2000) (to be 
codified as amended at 38 U.S.C. § 5107).


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for PTSD.

Entitlement to service connection for PTSD is denied.  




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

